Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation (112f)
The text of those sections of Title 35, U.S. Code in regards to 112(f) not included in this action can be found in a prior Office action.

For claims 35,  36, the following has been determined from the Specification: means for receiving (710 Figure 7, 1010 Figure 10), means for initiating (720 Figure 7), means for determining (725 Figure 7), means for transmitting (1020 Figure 10) for the UE (Figure 7) and base station (Figure 10) respectively. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 13, 17, 18, 19, 22, 30, 34-38,  are rejected under 35 U.S.C 103 as being unpatentable over Kim (US 2022/0007261) in view of  Deenoo et al. (US 2020/0154326 hereafter Deenoo).
 
For claims 1, 18, 35, 37,  Kim discloses a user equipment (UE) (Figure 11)  receiving, from a source network entity (Source Figure 11), a conditional handover configuration (S1113 Figure 11 CHO configuration [0152]) indicative of a target cell for handover of the UE upon satisfaction of a condition (e.g. measurement of target candidates [0153]), the conditional handover configuration also indicative of a beam quality threshold ([0174] beam-threshold for cell reselection) for a random access procedure (S1117 Figure 11 contention based RACH) on the target cell upon satisfaction of the condition ([0153] upon evaluation of handover condition); 
	initiating a handover procedure (e.g. random access [0154] to selected target node) to the target cell based at least in part on satisfaction of the condition indicated by the conditional handover configuration (determine handover condition is satisfied [0153]); determining, from a plurality of beam measurements of the target cell ([0159] multibeam operation), at least two beams of the target cell that satisfy the beam quality threshold ([0171] highest number of beams above the threshold e.g. cell B,C Figure 13 with multiple good beams); 
	selecting a beam from the at least two beams (e.g. Cell B Figure 13, target 1 Figure 11) for the random access procedure on the target cell (S1117 Figure 11) based at least in part on a highest beam measurement result value of the at least two beams (select highest ranked cell [0199] e.g. cell B Figure 14 with multiple beams), an earliest configured contention based random access time-frequency resource of the at least two beams, or a combination thereof; and 
	transmitting, based at least in part on the selected beam of the target cell (e.g. Target 1 Figure 11), a random access request ([0154] S1117 Figure 11 random access preamble) to the target cell ([0154] target RAN node 1) to initiate the random access procedure on the target cell for the handover of the UE (contention based RACH S1117 Figure 11).

Kim teaches beams from a multitude of cells but not explicitly beams from a single cell. 
Deenoo, in the same field of conditional handover, teaches a conditional handover configuration (conditional handover trigger A3 Table 2 [0195]) indicative of a beam quality threshold of the (single) target cell ([0084] beam group on target cell); initiating a handover procedure to the target (conditional reconfiguration Figure 2), determining at least two beams of the target cell that satisfy the beam quality threshold ([0176] quality of one or more DL beams associated with target cell); selecting a beam based on beam measurement result  (selecting beams based on the quality e.g. measurement of reference signal [0176-0177]). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Deenoo’s teachings on multi-beams scenarios on the target cell [0176]. 
 
For claims 13, 30, 36, 38, Kim discloses a source network entity (source Figure 11), receiving from a user equipment (UE) (UE Figure 11), a cell measurement report indicative of a target cell (S1103 Figure 11 [0147] neighbor cells); and 
	transmitting, to the UE, a conditional handover configuration (S1113 Figure 11) indicative of the target cell (e.g. target 1 Figure 11) for handover of the UE upon satisfaction of a condition ([0153] handover condition), the conditional handover configuration also indicative of a beam quality threshold (S1205 Figure 12 based on a number of good beams) and a beam quality threshold offset  (e.g. threshold2 Figure 14)  below the beam quality threshold (handover threshold Figure 14) corresponding to one or more contention free random access resources (RACH-less handover [0154]) for a random access procedure by the UE on the target cell (steps S1117-S1119 Figure 11 to complete handover to target cell 1). 

Particularly for claim 18, 30, 35, 36, 37, 38, processor (211, 221 Figure 2), memory (212, 222 Figure 2), and instructions (1615, 1625 Figure 16) stored in the memory respectively for the UE (e.g. 210 Figure 2) and base station (e.g. 220 Figure 2). 

For claims 2, 19, Kim discloses identifying that the conditional handover configuration does not associate contention free random access resources (RACH-less [0154]) with any beam of the target cell (RACH-less step S1117 is omitted from Figure 11 conditional handover procedure [0154]); and comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (S1115 Figure 11 evaluate handover condition [0153]).

For claims 5, 22,  Kim discloses transmitting the random access request ([0154] random access preamble) as part of a contention based random access procedure (Figure 11 contention based RACH).

For claims 10, 15, 27, 32, Kim discloses identifying that the conditional handover configuration ([0049] triggering condition with offset value) further indicates a beam quality threshold offset for the target cell ([0157] cell selection criterion with Qoffsettemp). Kim does not explicitly teach beams from a single cell.  For the single target cell scenario, Deenoo teaches identifying that the conditional handover configuration ([0195] conditional handover trigger)  further indicates a beam quality threshold offset for the target cell ([0153] serving cell offset becoming worse). 
Reason to combine are the same as for claim 1.
 
For claims 17, 34, Kim discloses determining the condition (S1105 Figure 11 HO decision), the beam quality threshold (e.g. threshold2 Figure 14), a beam quality threshold offset ([0157] cell selection criterion with Qoffsettemp ), based at least in part on the received cell measurement report (S1103 Figure 11 [0147] neighbor cells) wherein the received cell measurement report is also indicative of one or more beam measurements corresponding to the target cell ([0158] cell reselection with multi-beam). 

Claims 6, 14,  23, 31,  are rejected under 35 U.S.C 103 as being unpatentable over Kim in view of Deenoo further in view of  R2-1906218 (Ericsson “On FR2 impact on CHO” 3GPP WG2 #106 Reno 13th- 17th  May 2019) 

For claims 6, 23,  Kim does not teach associating RACH-less (CFRA) with a set of beams.
R2-1906218, in the same field of conditional handover,  discloses identifying that the conditional handover configuration further indicates a set of beams of the target cell configured (page 3 Figure SSB index 0, 1, 2, ...) with contention free random access resources (page 4 CFRA mapping between RACH resources and SSBs).
It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1906218’s teachings of conditional handover using a set of beams configured with both CFRA and CBRA (page 4) associated with a cell  to avoid RLFs (section 2.1). 
 

For claims 14, 31, Kim does not teach associating RACH-less (CFRA) with a set of beams.

R2-1906218, in the same field of conditional handover, discloses configuring one or more contention free random access resources (CFRA configured page 4) for each beam in a set of beams of the target cell (page 4 Figure), wherein the conditional handover configuration (CHO configuration Figure 1) is also indicative of the set of beams of the target cell configured (page 4 Figure SSB 0, 1, 2, 3) with the one or more contention free random access resources (page 4 CFRA UE provided with mapping between RACH and SSBs).
It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1906218’s teachings of conditional handover using set of a set of beams configured with both CFRA and CBRA associated with a cell to avoid RLFs (section 2.1).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7-9, 11, 12, 24-26, 28, 29, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The objected to claims contain sufficient detail(s) to differentiate from the cited prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415